Title: From John Adams to Edmund Jenings, 7 November 1780
From: Adams, John
To: Jenings, Edmund


     
      Sir
      Amsterdam Novr. 7th 1780
     
     I have recieved yours of the first. Will You be so good as to explain to me, what is meant by “Instructions to endeavour to inspire American Agents at Madrid, with Distrust and Jealousy of one another, at present employed in Europe?”
     What the armed Neutrality will come to, I know not. I believe it would have been much easier to have negotiated all the Maritime Powers of Europe into an Acknowledgment of American Independence, and even into a War in support of it, than it will be to accomplish the Armed Neutrality. Who the real Author of this Idea was, I know not: but he did the English a favour by it, for all that have agreed to the Armed Neutrality might have been as easily persuaded, to take a decided part against England, and even Holland and Portugal would have joined them in that Measure at least as soon as in this.
     At present they have pledged themselves to a Neutrality, so that they cannot decide with Honour. I wish however that Congress had a Minister at Petersbourg, at least to try if any thing could be done or any discoveries made.
     The Bruits of a Treaty between the United Provinces and United States, are as true as most of the Bruits.
     
     
      Novr. 8th
     
     This Moment your favour of the sixth was delivered me. I am very much obliged to You for the Sight of Mr. Lees Letter. His Arrival in America will have considerable Consequences, and upon the whole will do much good both to himself and his Country. He wanted to see his Countrymen face to face, and make his Observations upon the Spot. I am very glad to find his Reflections so philosophical. I had not learnt before your Letter that General Green had left the Army. Green is my Friend and I am his. I have had a long Correspondence with him, and never one Word or Look unfriendly. Notwithstanding this, the Time has been in Congress, when I would have given my Vote for his Dismission from the Service: and if it is true that he wrote lately a Letter to Congress that I have heard of, I hope Congress have dismissed him.
     There is at times a Turbulence in some of the Officers, that must be suppressed. It does no harm to dismiss them when there is Cause. The Cause and Country are strengthened by it. They go home, converse with their Neighbours, learn better Principles, and get into a better Temper, are obliged to march out with the Militia, and are chosen into Offices at Home &c.
     De Guichen returning with 22 Ships!
     Farewell.
     
      John Adams
     
    